                                          Case 3:21-cv-03897-CRB Document 41 Filed 08/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    WILLIAN MATIAS RAUDA,                         Case No. 21-cv-03897-CRB
                                   9                 Plaintiff,
                                                                                      ORDER DISMISSING PETITION
                                  10           v.

                                  11    DAVID JENNINGS, et al.,
                                  12                 Defendants.
Northern District of California
 United States District Court




                                  13         On June 14, 2021, the Court ruled that it lacked jurisdiction over this case and
                                  14   denied Petitioner Willian Matias Rauda’s motion for a temporary restraining order. See
                                  15   Dkt. 32. On August 13, 2021, the Ninth Circuit affirmed and instructed this Court to
                                  16   dismiss the petition. See Dkt. 40 at 20. The Court hereby dismisses the petition.
                                  17         IT IS SO ORDERED.
                                  18         Dated: August 13, 2021
                                                                                       CHARLES R. BREYER
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
